Citation Nr: 1118082	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a gastrointestinal (GI) disability secondary to a service-connected low back disability.

4.  Entitlement to a rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to June 1995.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed the previous denial of service connection for bursitis, left shoulder; denied service connection for stomach problems as secondary to the lumbar disc disease; and denied a rating in excess of 20 percent for lumbar disc disease.  The RO in Nashville, Tennessee, currently has jurisdiction of the Veteran's claim file.  

The issues have been recharacterized to comport to the evidence of record.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time and subsequent to the hearing, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

The RO addressed the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for a left shoulder disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
The issue of a rating in excess of 20 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bursitis of the left shoulder in a September 1995 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final.

2.  Evidence received since the September 1995 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.

3.  Resolving all doubt, the competent evidence shows a relationship between the current left shoulder disability and service.

4.  Resolving all doubt, the competent evidence shows a relationship between the current GI disability and the Veteran's service-connected low back disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the September 1995 rating decision, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for service connection for a gastrointestinal disability secondary to a service-connected low back disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claim of service connection for a left shoulder disability and the claims of service connection for left shoulder and GI disabilities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Claim

The appellant seeks to reopen his claim of entitlement to service connection for a left shoulder disability.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for bursitis of the left shoulder in a September 1995 rating decision on the basis that the evidence, which included a July 1995 VA general medical examination noting a diagnosis of only left shoulder pain, failed to show a disability for which compensation could be established.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the September 1995 rating decision pertaining to the Veteran's left shoulder includes an October 2009 private surgical report noting that the Veteran was given postoperative diagnoses of left shoulder impingement syndrome, labral tear, and acromioclavicular arthrosis, and an April 2011 private medical opinion noting that the Veteran's need for left shoulder surgery is causally related to his activity in the military.  

The October 2009 private surgical report and April 2011 private medical opinion are new because they are not duplicative of evidence considered by the RO at the time of its September 1995 rating decision.

The October 2009 private surgical report and April 2011 private medical opinion also clearly relate to the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran has a current left shoulder disability, which is related to service as required by 38 C.F.R. § 3.303.

Likewise, the newly submitted October 2009 private surgical report and April 2011 private medical opinion are not cumulative or redundant of existing evidence, and present a reasonable possibility of substantiating the claim.

Accordingly, reopening the claim of entitlement to service connection for a left shoulder disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).





I.  Service Connection Claims 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is proximately due to and the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




A.  Left Shoulder 

The Veteran seeks service connection for a left shoulder disability.  At his March 2011 hearing, he testified that his shoulder began hurting in service from lifting heavy objects and doing push-ups and that the pain in-service is in the same location as the pain he experiences now.   

The record shows a current left shoulder disability.  An October 2009 private surgical report notes that the Veteran was given postoperative diagnoses of left shoulder impingement syndrome, labral tear, and acromioclavicular arthrosis.  A private medical opinion dated in April 2011 notes that the Veteran was given an assessment of status post left shoulder arthoscopy.  

The Veteran claims that he began experiencing left shoulder pain during service and that the pain has continuued from service to the present.  The Veteran is competent to report symptoms, such as shoulder pain.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Board finds his claims to be credible.

Importantly, clinical evaluation during the Veteran's May 1995 separation examination revealed that his shoulder had a decreased range of motion, and it was noted that the Veteran has had left shoulder bursitis since 1992.  Additionally, during the Veteran's separation exemption he reported that he then had, or has had, trick or painful shoulder or elbow.  

The determinative issue is therefore whether the Veteran's current left shoulder disability is related to service. 

An April 2011 private medical opinion notes that the Veteran feels that his left shoulder injury was sustained while he was in the military.  Following a physical examination, the physician opined that the Veteran's need for left shoulder arthroscopy surgery is casually related to his activity in the military.  

The April 2011 private medical opinion is competent and is based on an accurate factual basis regarding the onset of left shoulder pain and bursitis during service.  There is no medical evidence of record that indicates that the Veteran's current left shoulder disability is not related to, or had its onset during, service.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for a left shoulder disability is warranted.

B.  GI Disability

The Veteran seeks service connection for a GI disability.  At his March 2011 hearing he testified that the medications he takes for his low back disability have caused his heartburn and various stomach problems.  

The record shows a current GI disability.  A February 2008 VA examination report notes that, following medical imaging and a physical examination, the Veteran was given a diagnosis of hiatal hernia.  An April 2011 private medical opinion notes that the Veteran was given an assessment of acute gastritis.  Additionally, a review of the Veteran's medical records indicate that he has a past history of gastroesophageal reflux disease (GERD), esophagitis, gastritis, and duodenitis.  

The Veteran is service connected for a low back disability, with a 20 percent evaluation, effective June 3, 1995.  A February 2008 VA examination report notes that the Veteran takes over the counter medication such as Aleve.  

The determinative issue is therefore whether the Veteran's current GI disability is caused or aggravated by his service connected low back disability, including medication treatment for the low back disability. 

A VA examination was conducted in February 2008.  The Veteran was given a diagnosis of hiatal hernia and the examiner opined that it is less likely than not that the Veteran's current hiatal hernia is caused by or a result of medication taken for a spinal condition.  Current testing reveals only a small hiatal hernia with no evidence of GERD.  Hiatal hernias are common and not caused by medication.  There is no current objective evidence of GERD or other upper gastrointestinal (UGI) conditions.  

An April 2011 private medical opinion notes that the Veteran was given an assessment of acute gastritis, and the examiner opined that the Veteran's acute gastritis is at least as likely as not caused by his nonsteroidal anti-inflammatory drugs (NSAID) use.  The physician noted that he based this opinion on a discussion with a pathologist and review of his biopsy findings.  A printed e-mail dated in April 2011, from this same physician to an unknown recipient states that the Veteran has severe reflux, no cancer, benign stomach polyps, and that chemical gastropathy could be secondary to NSAID use; needs to stop NSAIDs.  

Both the February 2008 VA medical examination report and April 2011 private medical opinion are based on cogent rationales and both are therefore competent.  However, the February 2008 VA medical report is only probative regarding whether the Veteran's hiatal hernias are related to his low back disability.  The April 2011 private medical opinion is probative of whether the Veteran's overall GI disability, which includes several conditions other than hiatal hernias, is related to medications taken for the Veteran's service connected low back disability.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for a GI disability is warranted.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left shoulder disability; the claim is granted.

Service connection for a left shoulder disability is granted.

Service connection for a gastrointestinal disability is granted.
REMAND

The Veteran seeks a rating in excess of 20 percent for a low back disability.

VA's duty to assist a claimant includes obtaining medical records and providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

At his March 2011 hearing the Veteran testified that his low back is worsening since his last VA examination, and that he has been using all of his sick leave for his low back disability.  The Veteran's last VA examination assessing the severity of his low back disability was conducted in February 2008, which is now over 3 years ago.  Given his testimony, a new VA examination is necessary to assess the current severity of the Veteran's low back disability.   

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to evaluate the current severity of his service connected low back disability.  All necessary testing must be conducted.  The examiner must note whether the Veteran's low back disability manifests any neurological impairment.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


